

116 S1225 IS: Elder Pride Act of 2019
U.S. Senate
2019-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1225IN THE SENATE OF THE UNITED STATESApril 29, 2019Mr. Casey introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Older Americans Act of 1965 to establish the Office of Older LGBT Policy and a rural
			 outreach grant program carried out by such Office, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Elder Pride Act of 2019.
 2.DefinitionsSection 102 of the Older Americans Act of 1965 (42 U.S.C. 3002) is amended— (1)by redesignating paragraphs (34) through (40) and paragraphs (41) through (54) as paragraphs (35) through (41) and paragraphs (43) through (56), respectively;
 (2)by inserting after paragraph (33) the following:  (34)The term LGBT means lesbian, gay, bisexual, or transgender.; and
 (3)by inserting after paragraph (41), as so redesignated, the following:  (42)The term older LGBT individual means an older individual that identifies as LGBT..
			3.Office of older LGBT policy
			(a)Establishment
 (1)In generalSection 201 of the Older Americans Act of 1965 (42 U.S.C. 3011) is amended by adding at the end the following:
					
 (g)(1)There is established in the Administration an Office of Older LGBT Policy (referred to in this subsection as the Office).
 (2)The Office shall be headed by a Director of the Office of Older LGBT Policy (referred to in this subsection as the Director) who shall be appointed by the Assistant Secretary.
 (3)The Director shall— (A)coordinate activities within the Department of Health and Human Services, and between other Federal departments and agencies, to assure a continuum of improved services for older LGBT individuals;
 (B)serve as the effective and visible advocate on behalf of older LGBT individuals— (i)within the Department of Health and Human Services and with other departments and agencies of the Federal Government regarding all Federal policies affecting such individuals; and
 (ii)in the States to promote the enhanced delivery of services and implementation of programs, under this Act and other Federal Acts, for the benefit of such individuals;
 (C)support, conduct, and arrange for research in the field of LGBT aging with a special emphasis on gathering statistics on older LGBT individuals;
 (D)collect and disseminate information related to challenges experienced by older LGBT individuals with an emphasis on the challenges experienced by older LGBT individuals residing in rural areas and older LGBT individuals living with human immunodeficiency virus and acquired immune deficiency syndrome (HIV/AIDS);
 (E)recommend policies and priorities beneficial to older LGBT individuals and promote the implementation and adoption of culturally competent care and services for such individuals; and
 (F)administer and evaluate grants that will help older LGBT individuals, including grants under section 423.
 (4)Not later than 5 years after the date of enactment of the Elder Pride Act of 2019, and every 5 years thereafter, the Director shall submit to Congress a report describing the activities carried out under this subsection during the preceding 5 fiscal years..
 4.Rural outreach grant programPart A of title IV of the Older Americans Act of 1965 (42 U.S.C. 3032 et seq.) is amended by adding at the end the following:
			
				423.Rural outreach grant program
 (a)DefinitionsIn this section: (1)DirectorThe term Director means the Director of the Office of Older LGBT Policy, established under section 201(g).
 (2)Eligible EntityThe term eligible entity— (A)means an entity that submits an application to the Director in accordance with subsection (d), and is—
 (i)a State; or (ii)an agency, organization, or institution that focuses on serving the needs of older individuals or LGBT individuals; and
 (B)may include an area agency on aging for a rural area or a multipurpose senior center. (3)Rural areaThe term rural area means an area that is not designated by the United States Census Bureau as an urbanized area or urban cluster.
 (b)PurposeThe purpose of this section is to provide eligible entities with resources and incentives to devise a long-term comprehensive strategy for connecting with older LGBT individuals residing in rural areas and meeting the needs of such individuals.
 (c)Authority for grantsThe Director may, for the purpose described in subsection (b), make grants to eligible entities to carry out activities approved by the Director in accordance with subsection (e).
					(d)Applications
 (1)In generalAn eligible entity seeking a grant under this section shall submit an application to the Director at such time, in such manner, and containing such information as the Director may reasonably require, including the contents described in paragraph (2).
 (2)ContentsAn application for a grant under this section shall contain— (A)a description of the proposed activities to be supported by the grant;
 (B)a description of the size and characteristics of the population in a rural area served by such activities;
 (C)a description of the public and private resources expected to be made available in connection with such activities;
 (D)a demonstrated intent to partner with local organizations in rural areas in carrying out such activities;
 (E)evidence in a form acceptable to the Director that such activities will meet urgent needs that are not met by available public and private sources; and
 (F)such other information or certifications that the Director determines necessary to achieve the purpose described in subsection (b).
							(e)Approved activities
 (1)In generalA grant under this section shall be available only for activities approved by the Director to carry out a strategy designed to create a cooperative and lasting partnership between older LGBT individuals residing in rural areas and the eligible entity receiving the grant.
 (2)Approved activitiesActivities approved by the Director may include initiatives that— (A)engage in education and training around community outreach to older LGBT individuals residing in rural areas;
 (B)reduce isolation and improve access to care for older LGBT individuals residing in rural areas by building relationships between such individuals and the local community;
 (C)foster relationships between local LGBT-affirming service providers and older LGBT individuals residing in rural areas;
 (D)improve LGBT cultural competency among organizations and personnel providing services to older individuals residing in rural areas; and
 (E)expand the use of nondiscrimination policies that— (i)protect sexual orientation and gender identity; and
 (ii)create community spaces that are inclusive to older LGBT individuals. (f)Standards and guidelinesThe Director shall establish standards and guidelines for approved activities supported by a grant under this section. Such standards and guidelines shall permit an eligible entity receiving such a grant to refine or adapt the standards and guidelines for an individual project, where such a refinement or adaptation is made necessary by a local circumstance.
					(g)Coordination with local entities
 (1)CooperationAn eligible entity receiving a grant under this section shall, in carrying out the approved activities supported by the grant, agree to cooperate and coordinate with—
 (A)the agencies of the relevant State and local governments responsible for providing services to older LGBT individuals in the area served by such activities; and
 (B)other public and private organizations and agencies providing services for older LGBT individuals in such area.
 (2)PrioritizationAn eligible entity receiving a grant under this section shall prioritize cooperating and coordinating with public and private organizations and agencies that primarily serve economically underserved populations, as determined by the Director.
 (h)ReportsNot later than 2 years after the date of enactment of the Elder Pride Act of 2019, and every 2 years thereafter, the Director shall submit to Congress a report describing the activities carried out under this section during the preceding 2 fiscal years..